                      Case 1:19-cv-08324-DLC Document 1-15 Filed 09/06/19 Page 1 of 4

SPRING 2018                        Westchester Medical Center and New York Medical College
Volume 1, Issue 1




                                  Department of Ophthalmology


                                 2018 RESIDENT GRADUATION
                                 The Department of Oph-                        School for Comprehen- sion trip as the capstone
                                 thalmology at New York                        sive training in the man- experience of their train-
Kelly Hutcheson, MD MBA          Medical College is proud                      agement of complex IOL                           ing
Director and Chair
                                 to announce the gradua-                       and cataract cases, anteri- in
                                 tion of its senior resi-
                                                                               or segment reconstruc-
                                 dents, Dr. Jennifer Yong
                                 and Dr. Lauren Doss.                          tion, and corneal and re-
Inside this issue:
                                                                               fractive disorders.
                                 Dr. Yong will be starting
Resident Graduation      1       an Anterior Segment Fel-                      Dr. Doss will be return-
                                 lowship at Massachusetts                      ing to her home state of
2018-19 New Residents 1          Eye and Ear Infirmary                         California. She will be
                                 and Harvard Medical                           starting in private practice
Research Updates         2                                                     in Comprehensive Oph-
                                                                               thalmology, joining into        Dr. Doss, Dr. Hutcheson and Dr. Yong
Clinical Excellence      3                                                     practice with her father.
                                                                                                            May. We wish them the
                                                                               Drs. Yong and Doss par- best of success in their
New Ophthalmologist      4                                                     ticipated in a surgical out- future endeavors.
                                                                               reach humanitarian mis-
                                Residents working in the Dominican Republic




 Did you know?
   Resident’s Intro              2018 - 2019 NEW RESIDENTS
   Course is scheduled            The Department of Ophthalmology at New York Medical College welcomes its
   for July 9-11                  incoming class of 2021.
   We have a new Resi-           Dr. Daniel Elefant                           rience includes working in      career interest is to work
   dency Program Co-             Dr. Elefant is a graduate                    the laboratory of Dr. San-      in graduate medical edu-
   ordinator. Read               of New York Medical Col-                     sar Sharma at NYMC, on          cation teaching ophthal-
   more on page 2                lege and has an undergrad-                   axonal guidance mecha-          mology.
                                 uate degree in Biology,                      nisms. He is completing         Dr. Sameer Shweiki
                                 with honors, from Yeshiva                    his internship at Westches-     Dr. Shweiki comes to the
                                 University. His past expe-                   ter Medical Center. His                             (Continued on page 2)
                  Case 1:19-cv-08324-DLC Document 1-15 Filed 09/06/19 Page 2 of 4

Page 2                             Department of Ophthalmology                                               Volume 1, Issue 1



                                   2018 - 2019 NEW RESIDENTS CONT.
                                   department from Hamad             of LSU Health Science                  MORE NEWS
                                   Medical Corporation in            Center School of Medi-
                                   Doha, Qatar, where he             cine. He has an under-          A big welcome to Donna
                                   has completed 2 years of          graduate degree in bio-         B. Hemmings!
                                   Ophthalmology residen-            chemistry from the same         Donna is our new Residen-
                                   cy training. Prior to that,       organization, and has re-       cy Program Coordinator.
      Dr. Daniel Elefant           he completed a surgical           search experience in cor-       She comes to NYMC and
                                   internship at Johns Hop-          neal wound healing. He          WMC from the Icahn
                                   kins University in Balti-         belongs to many profes-         School of Medicine at Mt.
                                   more. He graduated with           sional associations and         Sinai where she served as
                                   honors from medical               has served in leadership        the Fellowship Program
                                   school in Amman, Jor-             roles for the AMA and           Coordinator. We are so
                                   dan at University of Jor-         the Louisiana State Medi-       excited to have Donna on
                                   dan Faculty of Medicine.          al Society. He has an in-       board just in time for the
                                   Dr. Shweiki’s career in-          terest in healthcare policy     new academic year. When
     Dr. Sameer Shweiki            terests are in academic           and advocacy.                   you get a chance, stop by
                                   medicine.                                                         Macy 1044A to introduce
                                   Dr. Scott Sullivan                                                yourself.
                                   Dr. Sullivan is a graduate

                                   Research Updates
                                      The ophthalmic research        develop-                                         translational
        Dr. Scott Sullivan            program is active at New       ment of                                          research areas.
                                      York Medical College.          glaucoma             “In  the  future, I see the Some of the
                                      Dr. Sansar Sharma,             and other                       Ophthalmology
                                                                                                                      studies include
                                                                                          Department with a core
                                      PhD, leads a team of re-       eye disor-                    team of full-time  the impact of
                                      searchers who are en-          ders. Dr. Ophthalmologists covering bariatric sur-
                                      gaged in the study of          Amro Ali,          all the subspecialties and    gery on the
                                                                                             a full-time Director of
                                      apoptosis, or pro-             a fellow-                                        course of dia-
                                                                                              Research. This core
                                      grammed cell death, in         ship                   group will recruit part-  betic retinopa-
                                      the retina. The research       trained          time clinical, research and     thy; the effects
                                      aims to understand the         ophthal-           technical staff to provide
                                                                                                                      of isoflurane
                                                                                         tertiary care for patients
                                      specific steps during          mologist                 in the Hudson Valley    on retinal pig-
                                      apoptosis and to develop       and re-                catchment area of the     ment epithelial
                                      strategies to interfere with   search sci-              Westchester Medical     cells; the ther-
                                                           the       entist,          Center Healthcare System
                                                                                                                      apeutic effects
                                                                                                        and beyond”
                                                           death     works                                            of stem cells
                                                                                      ~ Dr. Tad Wandel, Director
                                                           signals   closely with             of Residents Training   on optic nerve
                                                           that      Dr. Sharma                                       compression
                                                           may       and his                                          injury; the role
                                                           con-      group and together they              of female sex hormones
                                                           tribute   have published extensive- on the course of uveitis;
Detection of Apoptosing Retinal Cells                      to the    ly in both clinical and              and the role of steroid
                 Case 1:19-cv-08324-DLC Document 1-15 Filed 09/06/19 Page 3 of 4

Department of Ophthalmology                                          Volume 1, Issue 1                              Page 3



Clinical Excellence
YOUNG MAN GETS DREAM JOB AFTER SURGERY
Dr. Zaidman should be            vision requirements. Dr.      (corneal transplant) of
used to the success stories      Zaidman did a penetrat-       the patient’s right eye re-
that occur after his sur-        ing keratoplasty (corneal     sulting in uncorrected
geries, but they still affect    transplant) of the left eye   visual acuity of 20/20 af-
him deeply. One such             and after a rejection epi-    ter healing.
patient visited Dr. Zaid-        sode it eventually healed.    With uncorrected/
man for the first time at        In 2013, the patient had a    unaided visual acuity of
17 years old. He had ker-        photorefractive keratecto-    20/40 and 20/20, the pa-
atoconus and could no            my (PRK) to treat his re-                                     Dr. Gerald Zaidman
                                                               tient was recently accept-
longer see well with his         sidual refractive error and   ed into corrections officer
contact lenses. His best         now has uncorrected vis-      training as he now meets
vision was OD 20/30 and          ual acuity of 20/40 in his    the visual requirements
OS 20/150 and was told           left eye. Later in 2013,
that he could not become                                       for the job. Another very
                                 Dr. Zaidman also did a        happy ending!
a corrections officer be-        penetrating keratoplasty
cause he didn’t meet the


                              More celebration pictures
                                                                                               “It was so nice to be
                                                                                               able to mingle with
                                                                                               the WMC and MET
                                                                                               attendings and staff
                                                                                               since we are so rarely
                                                                                               in the same room.”




Research Updates, cont.
treatment in cataract sur-       model.                        New York Academy of           shunt. The department is
gery in uveitis patients.                                      Ophthalmology meeting         also active in the area of
                                 Dr. Jerry Zaidman’s re-
Another study reported                                         in Manhattan.                 research into corneal dis-
                                 search was presented at
the effect of intraventric-      the American Society for      Dr. Thaddeus Wandel           eases and dry eye. Over
ular hemorrhage on reti-         Cataract and Refractive       is working on the comple-     25 publications were pro-
nal angiogenesis in pre-         Surgery meeting in Wash-      tion of an implantable        duced last year.
term neonate in animal’s         ington, DC and at the         trans-corneal glaucoma
             Case 1:19-cv-08324-DLC Document 1-15 Filed 09/06/19 Page 4 of 4

Westchester Medical Center                                   We hope you enjoyed our first department
and New York Medical College
                                                             newsletter. Please send story ideas, com-
100 Woods Road                                               ments and pictures to Michelle Hodge
Valhalla, NY 10595
                                                             (michelle.hodge@wmchealth.org). The
                                                             next newsletter will be published at the end
                                                             of the summer.




                                                             Coming up in the next issue:
                                                                     Fall Meeting
                                                                     Employee Highlights




  Introducing Dr. Abha Amin
                        Dr. Abha Amin is double       Amin has a long history of    referrals for patients with
                        specialty trained in cornea   mentoring residents and       complex anterior segment
                        and glaucoma and will         teaching them surgical        pathology and difficult
                        join our team in the fall.    skills. She has been on the   cataract cases.
                        She completed a fellow-       teaching staff at New York
                        ship in glaucoma at Mas-      Eye and Ear, Manhattan
                        sachusetts Eye and Ear        Eye and Ear, and New
                        Infirmary and a fellow-       York Medical College.
                        ship in cornea and refrac-    Dr. Amin has received
       Dr. Abha Amin
                        tive surgery at New York      many honors and awards
                        Eye and Ear Infirmary.        and has published book
                        She did a residency in        chapters and journal arti-
                        ophthalmology at Univer-      cles on her areas of exper-
                        sity of Rochester. Dr.        tise. Dr. Amin will accept
